TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 31, 2021



                                      NO. 03-21-00083-CV


                                    City of Austin, Appellant

                                                 v.

                                    Maria Furtado, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
           REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY;
          CONCURRING AND DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on December 15, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and remands

the case to the trial court for further proceedings consistent with the Court’s opinion. Each party

shall pay the costs of appeal incurred by that party, both in this Court and in the court below.